United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, MEMORIAL
STATION POST OFFICE, Decatur, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0221
Issued: July 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2019 appellant filed a timely appeal from an October 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 11, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed right
knee condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 16, 2019 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she experienced right knee pain due to factors of her
federal employment, including walking on uneven ground and twisting her knee while getting in
and out of a vehicle. She indicated that her pain was initially dull, but escalated as she continued
her walking duties. Appellant noted that she first became aware of her condition on August 13,
2019 and first realized that it was caused or aggravated by her federal employment on
August 14, 2019.
In an August 16, 2019 visit summary, Jason Blanchetti, a family nurse practitioner, noted
that appellant indicated that on August 13, 2019 her right knee started to hurt while she was on her
regular route. He diagnosed right knee pain and provided restrictions. In a duty status report
(Form CA-17) of even date, Mr. Blanchetti indicated that on August 13, 2019 appellant’s right
knee started hurting and she found it painful to walk. His clinical findings included right knee
tenderness and a painful range of motion. Mr. Blanchetti diagnosed right knee tendinitis and
indicated that appellant was able to return to work with restrictions.
In an August 22, 2019 development letter, OWCP informed appellant that additional
evidence was required to establish her claim. It advised her of the type of factual and medical
evidence necessary and attached a questionnaire for her completion. OWCP afforded appellant 30
days to submit the requested evidence.
Appellant subsequently submitted a narrative report from the August 16, 2019 visit in
which Mr. Blanchetti indicated that appellant complained of right knee pain due to repetitive
movement. Appellant explained that on August 13, 2019 she experienced right knee pain on her
normal route. She reported prior knee pain due to an unrelated ankle injury. A physical
examination of appellant’s right knee revealed pain and crepitus upon flexion and extension and
pain upon palpation of the lateral and anterior knee. Mr. Blanchetti diagnosed right knee pain and
recommended that she return to work with restrictions.
An August 23, 2019 report by Mr. Blanchetti, indicated that appellant complained of
intermittent right knee pain. He repeated appellant’s history of injury and noted physical
examination findings. Mr. Blanchetti continued to diagnose right knee pain and recommended
that appellant return to work with restrictions.
OWCP also received a September 5, 2019 report by Dr. Inderjote Kathuria, Board-certified
in internal medicine, who noted that appellant presented with intermittent right knee pain and
stiffness. Appellant indicated that on August 13, 2019 she experienced knee pain while on her
normal delivery route at work. Physical examination of her right knee revealed mild tenderness
in the posterior and medial aspect of the knee and pain upon range of motion. Dr. Kathuria
diagnosed right knee pain and opined that the cause of appellant’s problem was related to her work

2

activities. He recommended that she return to work with the restrictions of no walking for over
four hours; no lifting, pushing, and pulling over 35 pounds; limited twisting and turning of the
right knee; and limited kneeling and squatting until September 19, 2019. A visit summary of this
examination was also provided.
In a September 5, 2019 Form CA-17 report, Dr. Kathuria repeated appellant’s history of
injury, noted clinical findings of right knee pain, and diagnosed right knee strain. He additionally
indicated that she could return to work with restrictions.
In a September 24, 2019 report, Dr. Mary Jackson, Board-certified in occupational
medicine, noted that appellant complained of worsening right knee pain. Appellant indicated that
her pain was especially bad when walking and entering and exiting her employing establishment
vehicle. Dr. Jackson repeated the history of injury and conducted a physical examination of
appellant’s right knee which revealed swelling, a limited range of motion, pain upon palpation
over the medial knee joint line, and pain upon range of motion. She diagnosed right knee pain and
recommended that appellant continue working with the same restrictions. A visit summary of even
date was also provided.
A September 24, 2019 Form CA-17 report by Dr. Jackson repeated appellant’s history of
injury and noted clinical findings of mild swelling in the right knee and loss of balance when
walking. She diagnosed a right knee sprain and possible meniscus injury and instructed that
appellant continue to work with restrictions.
On September 24, 2019 Dr. Jackson ordered physical therapy and a right knee magnetic
resonance imaging scan.
An October 8, 2019 report by Dr. Jackson indicated that appellant continued to complain
of worsening right knee pain. Appellant reported that her symptoms included clicking, intermittent
swelling, and pain in the back of her right knee. Dr. Jackson repeated appellant’s history of injury,
noting that she indicated that appellant’s right knee pain was from repetitive movement and it had
started to hurt while on her regular route. She conducted a physical examination of appellant’s
right knee, diagnosed right knee pain and a sprain of an unspecified collateral ligament of the right
knee, and continued to recommend a return to work with restrictions. A visit summary of even
date was also provided.
By decision dated October 11, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish a diagnosed medical condition in connection with
the accepted factors of her federal employment. It found that the only diagnosis contained in the
record was of “pain” and it explained that pain is a symptom, not a medical diagnosis. OWCP
therefore denied the claim finding that the requirements had not been met to establish an injury as
defined by FECA.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted several medical reports, including a
September 5, 2019 Form CA-17 report from Dr. Kathuria, a September 24, 2019 Form CA-17
report by Dr. Jackson, and an October 8, 2019 narrative report by Dr. Jackson; all providing a
diagnosis of right knee strain. In an October 8, 2019 narrative report, Dr. Jackson indicated that
she conducted a physical examination of appellant’s right knee and diagnosed a sprain of an
unspecified collateral ligament of the right knee. The Board finds that these reports establish a
medical diagnosis of a sprain or strain of appellant’s right knee or the collateral ligament of the
right knee in association with the accepted factors of her federal employment.

3

Supra note 1.

4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); Joe D. Cameron, 41 ECAB
153 (1989).
5

Id.

6

L.C., Docket No. 19-1301 (issued January 29, 2020).

7

L.P., Docket No. 19-1812 (issued April 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

C.B., Docket No. 20-0250 (issued April 28, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

4

In an August 16, 2019 Form CA-17 report, Mr. Blanchetti, a nurse practitioner, diagnosed
right knee tendinitis. However, nurse practitioners are not considered physicians as defined under
FECA and their reports are not considered to be probative medical evidence.9
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); S.L., Docket
No. 19-0607 (issued January 28, 2020) (nurse practitioners are not considered physicians under FECA).
9

5

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: July 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

